DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.  


Status of the Claims
Claims 1-25 are pending.  Claim 18-19 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
  Claims 1-17 and 20 are examined on their merits to the extent of the elected species of   polysorbate 80 as the species of surfactant, hydroxypropylmethylcellulose as the species of viscosity enhancer, mannitol as the species of polyol, brimonidine as the species of selective α-2 adrenergic receptor agonist and reduced as the species of the degree to which myopia is changed.

Previous Rejections




Rejections Withdrawn
Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 9314427 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.  
 
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 17 of U.S. Patent Appln. No. 16/106730 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.  
 
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10617763 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.     

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12-13 and 16 of U.S. Patent No.  10052313 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.



In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No.  9844537 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.   

In light of the filing and approval of the terminal disclaimer the rejection of claims 1-17 and 20 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No.  9320709 in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.

New Rejections/Rejections Maintained

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 is rejected as being indefinite in the recitation of “the selective α-2 adrenergic receptor agonist” in line 1 in referring to the ”one or more selective α-2 adrenergic receptor agonists” recited in claim 15.  It is unclear whether claim 16 is referring to one or all of the one or more selective α -2 adrenergic receptor agonists in claim 15.  This lack of clarity has rendered claim 16 indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio as evidenced by US 4,906,467 in view of Romano. Brit. Jr. Ophthal. (1970) 54, 510 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma and Mayama et al. Myopia and Advanced-Stage Open Angle Glaucoma, Ophthalmology, 109, pp 2072-2077, 2002 is maintained.  

Glaucostat Technical Sheet (“Glaucostat”) discloses an ophthalmic solution that contains aceclidine hydrochloride, benzalkonium chloride, boric acid, sodium borate and water for injection. (See Glaucostat Translation page 1 Quantitative Composition).  The Glaucostat technical sheet describes the Glaucostat commercial product.  In this product the only active agent is aceclidine and benzalkonium chloride is a surfactant.  The Glaucostat sheet does not clearly indicate its date, although there is a “05/00” on page 1.  If this is an indication of the date than this is a printed publication dated May of 2000 that describes a commercial product that has been available earlier than the instant application’s filing date of February 20. 2020.   However, in the US 4906467 there is a reference to Glaucostat and this reference is dated March 6, 1990.  This indicates that this product was on sale or at least publicly known (well enough to be almost synonymous with aceclidine) as early as March 6, 1990, the date of this reference.  Benzalkonium chloride is a surfactant as called for in instant claim 2.       
Glaucostat also teaches that Glaucostat (aceclidine) is a parasympathomimetic agent, with marked cholinergic properties and minima; antichlolinerestase activity.  (See Glaucostat Translation page 1).  Glaucostat teaches that it is indicated in ocular hypertonia such as chronic glaucoma, apthaic glaucoma, sub-acute and closed-angle glaucoma and child and juvenile glaucoma and pigmentary glaucoma.  (See pages 1-2 of Machine Translation).  While this indicates that it is intended for administration to the eyes of glaucoma patients, Glacostat does not expressly teach the administration of aceclidine to the eyes of a patient with myopia.  These deficiencies are made up with the teachings of Romano and Mayama et al.

All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had myopia. (See page 2).  Myopia is nearsightedness or where objects closer to the eye can be focused on but objects farther away can appear blurry.  Nearsightedness is common in individuals with glaucoma and many individuals suffer from both conditions, as taught by  Mayama et al.  (See page 2072).  Specifically, Mayama teaches that myopia is associated with higher intraocular pressure and occurs more often in glaucoma patients than in the normal population. (See page 2072, first paragraph).  Thus at least some of the glaucoma patients in the Romano study had to have myopia and were subjects in need thereof a called for in instant claim 1.   
It would have been prima facie obvious for one of ordinary skill in the art to administer Glaucostat to treat glaucoma patients having myopia based on the teachings of Romano and Mayama in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on accommodation and decrease of the depth of the anterior chamber as taught by Glaucostat as well as having good tolerance by patients as taught by Romano.






The rejection of claims 3-17 and 20 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio as evidenced by US 4,906,467 in view of Romano. Brit. Jr. Ophthal. (1970) 54, 510 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma and Mayama et al. Myopia and Advanced-Stage Open Angle Glaucoma, © 2002 by American Academy of Ophthalmology, 109, pp 2072-2077, 2002 as applied to claims 1-2 above and further in view of Yu et al US 2005/0196370 (9/8/2005) is maintained.

The teachings of Glaucostat in view of Romano and Mayama are described supra.  Glaucostat in view of Romano and Mayama do not teach polysorbate 80, hydroxypropylmethylcellulose, mannitol and brimonidine.  These deficiencies are made up for with the teachings of Yu et al.
 Yu et al. (Yu) discloses an ophthalmic solution for treating dry eye that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose, and a nonionic surfactant. 
Yu teaches ophthalmic compositions for treating dry eye comprising an oil-in-water emulsion containing a demulcent, which is preferably hydroxypropylmethylcellulose (see [0041]), an oil and a surfactant that can be a nonionic surfactant. (See Yu Abstract, [0041], [0090],[0115], [0016], [0084], claim 4, throughout and [0026]).   Yu teaches a low surfactant to oil ratio that provides stability and performance.  (See [0029], [0024], [0053]).   Yu  teaches that the emulsions may be utilized as therapeutic ophthalmic compositions to deliver therapeutics including antiglaucoma drugs such as timolol maleate-acceclidine (see [0057, 0089 – 0091, 0098, 0115].   
Yu teaches that while its ophthalmic solution is for preventing dry eye, it is suitable for common ophthalmic actives to be added to it.   Yu expressly teaches mixtures of ophthalmic actives, and Brimonidine is one such ophthalmic active ingredient.  (See [0098])  Yu also teaches that its composition can be adjusted in its tonicity by mannitol. (See [0098]).  
 
 As stated in paragraph [0046]  
Topical ophthalmic application forms of the present compositions include, without limitation, eye drops for dry eye treatment and for other treatments, forms for the delivery of drugs or therapeutic components into the eye and forms for caring for contact lenses. The present compositions are very useful for treating dry eye and similar conditions, and other eye conditions. In addition, the present compositions are useful in or as carriers or vehicles for drug delivery, for example, a carrier or vehicle for delivery of therapeutic components into or through the eyes. 

   A nonionic surfactant is called for in instant claim 3.  Thus, Yu teaches an ophthalmic solution that comprises aceclidine and mannitol.  Mannitol is called for in instant claims 13 and 14.  Mannitol is a polyol as called for in instant claim 12.  Yu teaches that the nonionic surfactant may be polysorbate 80 which is called for in instant claim 7 and is a polysorbate as called for in instant claim 8. (See [0064]).  The surfactant is present in an amount of from about 0.1 to 10%.  (See [0051]).   
Brimonidine is called for in instant claims 16 and 17 and is an alpha-adrenergic agonist as called for in instant claim 15.   (See [0016]).  Indeed, Yu teaches that the preferred second therapeutic is brimonidine. (See [0016]).  Brimonidine can be present in an amount of about 0.001 to 5%. (See [0116]).  Yu teaches that brimonidine is an effective therapeutic that treats glaucoma. (See [0098]).  
The aceclidine can be present in an amount of about 0.001 to about 5%. (See [0116]).  This overlaps with the from about 0.1% to about 1.5% called for in instant claim 1.  Yu teaches that aceclidine is an effective therapeutic that treats glaucoma. (See [0114]).   
Yu teaches that mannitol is present in an amount of about 0.001 to 2.5% w/v (See [0085]).  Yu teaches that the hydroxypropyl methylcellulose may be present as an optional ingredient in an amount of about 0.01 to 5%. (See [0142]).   Yu teaches that hydroxypropylmethylcellulose modifies viscosity. (See [0142]).  Yu teaches that its composition are stable, and may be utilized as therapeutic ophthalmic compositions including antiglaucoma drugs such as timolol maleate and acceclidine ((See Abstract and [0046]).  
With respect to the property of the myopia being reduced in claim 20, the references are silent regarding the composition’s effect on myopia.  It would appear that administration of the composition of Glaucostat, Romano, Mayama and  Yu would necesssarily result in a reduction of myopia, given that Glaucostat, Romano, Mayama and Yu teach a method of treating glaucoma patients with myopia by administering the same composition with the same components as that claimed.   

It would be prima facie obvious for a skilled artisan following the Glaucostat in view of Romano, and Mayama to add brimonidine, mannitol, hydroxypropylmethylcellulose, and polysorbate 80 to the ophthalmic solution as taught by Yu in order to have a stable composition that can effectively deliver mixtures of ophthalmic actives as taught by Yu.





Response to Arguments
 Applicants’ comments on May 10, 2021 have been fully and carefully considered and most are not found to be persuasive.  
Applicants argue that none of Glaucostat, Romano, Mayama or Yu, alone or in combination, teaches the instant invention.   Applicants argue that an increased incidence of myopia in glaucoma patients does not necessarily lead to any of the glaucoma patients of Romano having myopia, so there is no teaching that aceclidine was ever administered to a patient population having myopia.  Applicants argue that the fact that myopia occurs more often in glaucoma patients than in the normal population simply increases the probability that a patient in the Romano study had myopia and does not necessarily 
Applicants additionally argue that the instant invention is limited to from about 0.1% to about 1.5% aceclidine, but Glaucostat and Romano teach that aceclidine is useful only at 2%.  At the time of the effective filing date of the instant application (8/28/2013), lowering intraocular pressure to treat glaucoma was the only known use of aceclidine.  Thus, a skilled artisan would not be motivated to use aceclidine at any concentration that was not effective to treat glaucoma.  
Applicants refer to Dance 1972 that teaches that aceclidine was not be useful at a concentration of 0.5% and 1% to treat intraocular pressure.  Applicants state that a skilled artisan would not be motivated to lower the concentration of aceclidine taught by Glaucostat to arrive at the instant invention because the prior art teaches that aceclidine is not useful for any purpose at less than 2%.  
Applicants further assert that Applicants argument is that Drance 1972 teaches that, prior to the Instant Invention, aceclidine was not useful at less than 2% because Drance found that aceclidine at 0.5% and 1% (i.e. less than 2%) did not lower intraocular pressure, which was the only known use of aceclidine at the time.  Applicants assert that the Instant Invention discovered that aceclidine is useful at concentrations less than 2% for a purpose that was not previously known, treating myopia.  Thus a skilled artisan would not be motivated to lower the concentration taught by Glaucostat to arrive at the Instant Invention because the prior art teaches that aceclidine is not useful for any known purpose at 0.5% or 1%.  
Applicants assert that Yu does not cure the deficiencies of Glaucostat, Romano or Mayama, and does not teach that aceclidine could be used to treat myopia.  Yu teaches only that a combination of aceclidine and timolol maleate are useful for treating glaucoma.
Applicants note the submission of a terminal disclaimer over the ‘427 patent, the ‘709 patent, the ‘441 patent, the ‘537 patent, the ‘313 patent, the ‘763 patent and the ‘730 application and assert 

The remainder of Applicants’ arguments, however, have been fully considered and are not found to be persuasive.  Glaucostat, Romano, Mayama and Yu in combination teach all of the elements of the claimed invention and there is powerful motivation to combine their teachings as described.   
Applicants’ argument that an increased incidence of myopia in glaucoma patients does not necessarily lead to any of the glaucoma patients of Romano having myopia is not found to be persuasive.  All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had myopia. (See page 2).  However, Mayama teaches that myopia is associated with higher intraocular pressure and occurs more often in glaucoma patients than in the normal population. (See page 2072, first paragraph).  Thus at least some of the glaucoma patients in the Romano study had to have myopia and were subjects in need thereof as claimed in instant claim 1.   Furthermore, Applicants themselves stated in their comments dated January 21, 2021 that aceclidine is administered to patients having glaucoma all of the time at the time of the invention, so aceclidine has been administered to patients having myopia.
Additionally, the rejection is not solely based on inherency, but is also based on the known link between glaucoma and myopia and that a glaucoma patient having myopia meets the instant limitation of a subject in need thereof. (i.e., a patient having myopia).  Mayama teaches that myopia occurs more often in glaucoma patients than in the normal population.  As explained in the rejection above, it would have been obvious for one of ordinary skill in the art to administer Glaucostat to treat glaucoma patients having myopia based on the teachings of Romano and Mayama in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on 
Respectfully, Applicants’ argument that Glaucostat, Romano and Dance 1972 teach that aceclidine is not useful for any purpose at less than 2% is still not an entirely accurate representation of the prior art.  There is no such teaching in the prior art.  Dance 1972 still teaches only that aceclidine alone was not useful at a concentration of 0.5% and 1% to treat intraocular pressure, specifically.
Applicants’ argument that Drance 1972 teaches that, prior to the Instant Invention, aceclidine was not useful at less than 2% because Drance found that aceclidine at 0.5% and 1% (i.e. less than 2%) did not lower intraocular pressure, which was the only known use of aceclidine at the time, is also not found to be persuasive because it does not take into account the teachings of Yu.  As Applicants state, Yu teaches that a combination of aceclidine and timolol maleate are useful for treating glaucoma or intraocular pressure.  Nowhere in the claims does it require that aceclidine be the only miotic agent present in the composition.  Indeed, the instant claims (claims 15-17) include a method with a composition that includes an α-2 adrenergic receptor agonist along with aceclidine.  
Applicants’ argument raises a question as to why the same drug in the same amount works for Applicant, yet Applicant still asserts that it would not work at less than 2%.  Applicants arguments appear to call into question the operability of the prior art where the prior art and the instant invention are the same, thus Applicants need to explain this discrepancy.  Applicants should specifically explain why the same drug in the same amount works for Applicant to treat myopia, whereas according to the evidence of Drance and Applicants own arguments the drug would not work.  Applicants’ argument has raises a question as to the enablement of their own invention in light of the claim scope.  Yu expressly teaches that concomitant anti-glaucoma therapy (of which timolol maleate-aceclidine is but one example) is quite useful and effective.  (See Yu [0015]).  As described in the rejection above, Yu teaches at [0116] that aceclidine can be present in an amount of 
It should be noted that the claims of the Instant Invention are directed to just this.  Specifically, claims 15-17 are directed to a composition that includes an α-2 adrenergic receptor agonist as well as aceclidine.  Additionally, the teachings of Yu (when combined with the other teachings of the prior art) read on claim 1 which teaches a method of treating myopia using a composition comprising from about 0.1% to about 1.5% aceclidine.  The open ended terminology of “comprising” in claim 1 allows for the presence of another active ingredient.
It is only Applicants’ attorney argument (and interpretation of the prior art) that asserts that aceclidine is not useful for any purpose at less than 2%.  Applicants’ arguments do not take into account the teachings of Yu and still do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Thus, Applicants’ argument that a skilled artisan would not be motivated to lower the concentration of aceclidine is unpersuasive because it is contradicted by Yu.  
Applicants still do not address the motivation for the combining of the teachings in the references.  Applicants’ failure to address the motivation does not make it any less powerful, however.   




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619